TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00682-CR


Nnamdi Royce Washington, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
NO. 64,770, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING


O R D E RPER CURIAM
	Appellant has filed a third motion for extension of time to file his brief, asking for
a thirty day extension of time.  We grant the motion and extend the deadline to March 14, but caution
counsel that no further extensions will be granted and that a failure to file the brief will result in
referral of the matter to the trial court for a hearing pursuant to rule 38.8(b).  See Tex. R. App.
P. 38.8(b).

Before Justices Puryear, Pemberton and Rose
Filed:   February 11, 2011
Do Not Publish